DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 discloses two instances of stages: the flow path provided in stages (line 5); and the first and second flow paths are respectively provided in two different stages (line 9). It is unclear if the they are referring to the same or different “stages”.

Claim 13 is also rejected due to its dependency of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355).
Regarding claim 1, Kaneko (Fig. 1) discloses A processing apparatus comprising:
a processing container (10) in which a processing space (S) for processing a wafer (W) is formed;
a member (susceptor 12) that is disposed in the processing container; and
a flow path (13) formed inside the member.
Kaneko fails to disclose wherein the flow path includes a first flow path that has an inlet and a hole respectively being ends of the first flow path and a second flow path that has the hole and an outlet respectively being ends of the second flow path, the first flow path and the second flow path are respectively provided in two different stages that horizontally extend and respectively have different distances from an upper surface of the 
wherein a temperature controlled medium flowing through the flow path inflows from a chiller unit through the inlet of the first flow path, flows through the hole to the second flow path, and outflows from the outlet of the second flow path to the chiller unit.
Schreir-Alt discloses wherein the flow path includes a first flow path (circuitous channels 232, provided in top plate 230 ,Fig. 2C) that has an inlet (hole 220 on bottom side of middle plate 220, Fig. 3B) and a hole (hole 224 in middle plate 220, Figs. 2B and 3B) respectively being ends of the first flow path (the hole 220 and hole 224 are the supply and discharge ends of the circuitous channels 232 in the top plate 230) and a second flow path (center channel of plates 210 and 220 from hole 224 on the bottom side of plate 220, Fig. 3B to hole 214 on top side of plate 210, Fig. 2A) that has the hole (224) and an outlet (hole 214 on top side of plate 210) respectively being ends of the second flow path (the hole 224 and 214 are the supply and discharge ends of the straight path in the center of heat sink 200), the first flow path and the second flow path are respectively provided in two different stages (one stage in plate 230 and another stage in plates 210 and 220) that horizontally extend (the flow paths extending over the square plane of the plates 210-230) and respectively have different distances from an LED mounting surface 335 such that the first flow path is positioned on the stage close to the LED mounting surface of the member and the second flow path is positioned on the stage far from the LED mounting of the member (the circuitous 232 is positioned closer to the surface 335 than the center channel of plates 210 and 220), and 
According to the teaching of Schreir-Alt, Schreir-Alt’s heat sink 200 may replace the flow path 13 in Kaneko with the exterior surface 335 (heat exchange surface) contacts the wafer W.
As a result, modified Kaneko discloses the first flow path and the second flow path respectively have different distances from an upper surface (the surface 335 contacts the wafer W) of the member facing the processing space (S) such that the first flow path is positioned on the stage close to the upper surface of the member and the second flow path is positioned on the stage far from the upper surface of the member (the circuitous channels 232 is positioned closer to the surface 335 that contacts wafer W than the center channel of plates 210 and 220); and
wherein a temperature controlled medium flowing through the flow path inflows from a chiller unit (heat exchange unit 90 that cools Fig. 2 that supplies cooled fluid to flow path 13 / heat sink 200) through the inlet of the first flow path (supplies coolant to the circuitous channels 232 through the hole 220), flows through the hole to the second flow path (supplies coolant to the center channel through the hole 224 on the bottom side of plate 220), and outflows from the outlet of the second flow path to the chiller unit (returns the fluid from the hole 214 to the heat exchange unit 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the flow path set forth in claim 1 in Kaneko as taught by Schreir-Alt in order to provide a homogeneous cooling over a surface (paragraph 0031 of Schreir-Alt).
Regarding claim 3, Kaneko as modified further discloses wherein the first flow path is formed in a spiral-like shape or a ring-like shape (the channels 232 are in a spiral shape, see Fig. 2C of Schreir-Alt).
Regarding claim 4, Kaneko as modified further discloses wherein the second flow path is formed to be hollow (the center channel 214 and 224 are hollow).
Regarding claim 5, Kaneko as modified further discloses wherein the hole (hole 224) and the outlet of the temperature controlled medium (hole 214 on top side of plate 210) provided in the second flow path (214 and 224) are respectively positioned at points symmetrical about a central axis of the second flow path (the holes 214 and 224 have the same circular shape which are symmetrical about a central axis of the openings 214 and 224) and at or near an outer edge of the second flow path (the holes 214 and 224 are at an outer edge of the second flow path).
Regarding claim 11, Kaneko (Fig. 1) discloses a member (susceptor 12) disposed toward a processing space (S) of a processing container (10), the member comprising:
an inlet (at bottom side of flow path 13 suppling fluid from heat exchange unit 90);
an outlet (at bottom side of flow path 13 returning fluid to the heat exchange unit 90); and
a flow path (13).
a flow path (spiral flow path including flow paths a-d, Fig. 3) that is formed in the member (108), the flow path being provided in stages (a-d in Fig. 3 are different stages of the flow from peripheral to center of the evaporator 108) with respect to a surface of the member (flow paths a-d are provided in stages over an area of wafer W) on a side of the processing space (on bottom side of the processing space 104).
Kaneko fails to disclose a flow path being provided in stages in parallel with a surface of the member that is provided on a side of the processing space, and
the flow path including a first flow path that has the inlet and a hole respectively being formed at ends of the first flow path and a second flow path that has the hole and the outlet, the first flow path and the second flow path are respectively provided in two different stages that horizontally extend and respectively have different distances from an upper surface of the member such that the first flow path is positioned on the stage close to the upper surface of the member and the second flow path is positioned on the stage far from the upper surface of the member.
Schreir-Alt discloses a flow path (flow path in heat sink 200) being provided in stages (one stage in plate 230 and another stage in plates 210 and 220) in parallel with a surface of the member (the flow path in heat sink 200 includes a direction parallel to cylindrical surface of holes 214 and 224) that is provided on a side of the processing space (the flow path is provided on a side where the surface 335 is located); and
the flow path including a first flow path (circuitous channels 232, provided in top plate 230 ,Fig. 2C) that has the inlet (hole 220 on bottom side of middle plate 220, Fig. 3B) and a hole (hole 224 in middle plate 220, Figs. 2B and 3B) respectively being formed at ends of the first flow path (the hole 220 and hole 224 are the supply and discharge ends of the circuitous channels 232 in the top plate 230) and a second flow path (center channel of plates 210 and 220 from hole 224 on the bottom side of plate 220, Fig. 3B to hole 214 on top side of plate 210, Fig. 2A) that has the hole (224) and the outlet (hole 214 on top side of plate 210), the first flow path and the second flow path are respectively provided in two different stages (one stage in plate 230 and another stage in plates 210 and 220) that horizontally extend (the flow paths extending over the square plane of the plates 210-230) and respectively have different distances from an LED mounting surface 335 such that the first flow path is positioned on the stage close to the LED mounting surface of the member and the second flow path is positioned on the stage far from the LED mounting of the member (the circuitous 232 is positioned closer to the surface 335 than the center channel of plates 210 and 220), and 
According to the teaching of Schreir-Alt, Schreir-Alt’s heat sink 200 may replace the flow path 13 in Kaneko with the exterior surface 335 (heat exchange surface) contacts the wafer W.
As a result, modified Kaneko discloses the first flow path and the second flow path respectively have different distances from an upper surface (the surface 335 contacts the wafer W) of the member facing the processing space (S) such that the first flow path is positioned on the stage close to the upper surface of the member and the second flow path is positioned on the stage far from the upper surface of the member (the circuitous channels 232 is positioned closer to the surface 335 that contacts wafer W than the center channel of plates 210 and 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the flow path set forth in claim 1 in Kaneko as taught by Schreir-Alt in order to provide a homogeneous cooling over a surface (paragraph 0031 of Schreir-Alt).
Regarding claim 13, Kaneko as modified further discloses wherein the member is a substrate support or a shower head (the susceptor 12 is a substrate support of the wafer W).
Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355) as applied to claim 1 above, and further in view of Suzuki (JP 2007-258624 A, see IDS dated 5/8/2019).
Regarding claim 6, Kaneko as modified fails to disclose wherein at least one valve plate or at least one rod-shaped member is provided inside the second flow path so as to deflect a flow of the temperature controlled medium.
Suzuki discloses at least one valve plate or at least one rod-shaped member (valve plate 11) is provided inside a flow path (5) so as to deflect a flow of the temperature controlled medium.
Examiner takes official notice that providing a valve plate in a flow channel is conventional and known to regulate a flow rate in a channel to adjust heat exchange rate in a heat exchanger. It is also known that the placement of the valve may be at any location of the fluid circuit (i.e., at inlet, outlet or between inlet and outlet). Further, Kaneko (Fig. 5) further discloses a flow rate control valve 120 to control a flow rate to the susceptor 12. 
Therefore, the valve 120 of Kaneki may be in a form of a valve plate as taught by Suzuki; and the valve 120 may be relocated inside the flow path of openings 214 and 224 in modified Kaneko in view of Schreir-Alt, so that the flow in the circuit may be adjusted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least one valve plate or at least one rod-shaped member is provided inside the second flow path so as to deflect a flow of the temperature controlled medium in Kaneko as taught by Kaneko in order to control the flow rate of the heat exchange fluid.
Regarding claim 8, Kaneko as modified further discloses wherein the member for deflecting the flow of the temperature controlled medium is at least one valve plate configured to be rotatable about a rotation shaft (Kaneko as modified includes Suzuki’s valve plate 11 with rotatable shaft 12, see Fig. 1 of Suzuki).
Regarding claim 9, Kaneko as modified further discloses wherein the member for deflecting the flow of the temperature controlled medium is disposed at a line (wall of the openings 214 and 224, in Kaneko in view of Schreir-Alt, in a line shape) formed between the hole (hole 224) and the outlet (hole 214 on top side of plate 210) in the second flow path (center channel of the heat sink 200).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355) as applied to claim 1 above, and further in view of Di Stefano (US PGPub No. 2007/0256810).
Regarding claim 10, Kaneko as modified fails to disclose the processing apparatus further comprising:
an O-ring in contact with a surface opposite to the surface of the processing space of the member.
Di Stefano (Fig. 2B) discloses an O-ring (35) in contact with a surface (42) opposite to the surface of the processing space of the member (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an O-ring in contact with a surface opposite to the surface of the processing space of the member in Kaneko as taught by Di Stefano in order to seal the fluid through the heat exchanger.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 11 is now rejected over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355).
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the circuitous channels 232 cannot work as the first flow path (pages 8 and 9 of remarks), it is noted that the rejections are based on combinations of references. Since the flow path 13 is replaced with heat sink 200 with the disclosed flow path in Schreir, Kaneko in view of Schreir discloses that the modified heat sink 200 (in Schreir) connects a coolant circuit that supply/return coolant from/to heat exchange unit 90. Thus, the circuitous channels 232 is the claimed “first flow path” which receives the coolant from the heat exchange unit 90 
In response to applicant’s argument that the LED cooling in Schreir and the temperature controlling in wafer are different techniques (page 9 and 10 of remarks), the Background of the Invention in Kaneko discloses that a substrate temperature at a constant value in order to make a processing state of the substrate stable. While paragraph 0031 of Schreir also discloses that the temperature of the LED mounting surface is cooled homogenously or uniformly, it is obvious to provide the cooling path structure of Schreir in Kaneko for an expected success of maintaining the temperature of the substrate constant to make the process stable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763